


Exhibit 10.5

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT
 
AMENDMENT NO. 1, dated as of February 29, 2008 (this “Amendment”), to that
certain Asset Purchase Agreement, dated as of February 1, 2008
(the “Purchase Agreement”), by and among TEPPCO Marine Services, LLC, a Delaware
limited liability company (“Buyer”), TEPPCO Partners, L.P., a Delaware limited
partnership (the “Partnership”), Cenac Towing Co., Inc., a Louisiana corporation
(“Cenac Towing”), Cenac Offshore, L.L.C., a Louisiana limited liability company
(together with Cenac Towing, the “Sellers”), and Mr. Arlen B. Cenac, Jr., a
resident of Houma, Louisiana and the sole owner of all the stock and equity
interests of the Sellers (the “Stockholder” and, together with the Sellers, the
“Seller Parties”).
 
RECITALS
 
WHEREAS, on February 1, 2008, Buyer purchased the Purchased Assets from the
Seller Parties upon the terms and subject to the conditions set forth in the
Purchase Agreement for the Purchase Price set forth therein;
 
WHEREAS, the Purchase Agreement contains a covenant against competition by the
Seller Parties in favor of Buyer, which is subject to an exception
(the “Noncompete Exception”) relating to the Stockholder’s equity ownership in
Horizon Maritime, L.L.C., a Louisiana limited liability company (“Horizon”);
 
WHEREAS, Buyer, Horizon, the Stockholder and the other members of Horizon have
executed an Asset Purchase Agreement, of date even herewith, providing for the
purchase of substantially all of the business operations and assets of Horizon,
as described and upon the terms and subject to the conditions and exceptions set
forth therein; and
 
WHEREAS, Buyer and the Seller Parties wish to amend the Purchase Agreement as
provided herein in order, among other things, to eliminate the Noncompete
Exception;
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that,
effective as of the date of this Amendment, the Purchase Agreement shall be
amended as follows:
 
ARTICLE I
DEFINITIONS
 
1. Definitions.  Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the respective meaning ascribed to such terms in the
Purchase Agreement.
 
 

--------------------------------------------------------------------------------


 
ARTICLE II
AMENDMENTS TO THE PURCHASE AGREEMENT
 
1. Amendment to Article V of the Purchase Agreement.  Section 5.6(a)(i) of the
Purchase Agreement is hereby amended by deleting the following therefrom:
 
 
“, provided that this Section 5.6(a)(i) shall not prohibit Stockholder’s equity
ownership in Horizon Maritime for so long as the Asphalt Business Limitation is
satisfied”
 
2. Amendments to Article X of the Purchase Agreement.
 
(a) The definitions of “Agreements,” “Asphalt Business Limitation” and “Horizon
Maritime” in Section 10.19 are hereby deleted in their entirety.
 
(b) Section 10.19 is hereby amended by adding the following in the appropriate
alphabetical location:
 
 
“Seller Agreements shall have the meaning set forth in Section 3.9.”
 
(c) The definition of “Transitional Operating Agreement” is hereby amended and
restated in its entirety to read as follows:
 
 
“Transitional Operating Agreement means that certain Transitional Operating
Agreement by and among Buyer and the Seller Parties in substantially the form
attached hereto as Exhibit C, as the same may be amended from time to time.”
 
ARTICLE III
MISCELLANEOUS
 
1. Effect on the Purchase Agreement.  The Purchase Agreement, as amended by this
Amendment, shall remain in full force and effect and, as so amended, is hereby
ratified and affirmed in all respects.  On and after the date hereof, each
reference in the Purchase Agreement to “this Agreement,” “herein,” “hereunder”
or words of similar import shall mean and be a reference to the Purchase
Agreement as amended by this Amendment.
 
2. Assignment, Successors and No Third-Party Rights.  No party may assign any of
its rights or delegate any of its obligations under this Amendment without the
prior written consent of the other parties, except that Buyer may assign any of
its rights and delegate any of its obligations under this Amendment to a
subsidiary of the Partnership.  Subject to the preceding sentence, this
Amendment will apply to, be binding in all respects upon and inure to the
benefit of the heirs, executors, administrators, successors and permitted
assigns of the parties.  Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Amendment any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, except such rights as shall inure
to a successor or permitted assignee pursuant to this Section 2. of Article III.
 
 
2

--------------------------------------------------------------------------------


 
3. Choice of Law.  This Amendment shall be governed by the internal laws of the
State of Texas (without regard to the choice of law provisions thereof).
 
4. Construction; Section Headings; Table of Contents.  .  The language used in
this Amendment shall be deemed to be the language the parties hereto have chosen
to express their mutual intent, and no rule of strict construction will be
applied against any party hereto.  The section headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.
 
5. Severability.  Any term or provision (or subpart or portion thereof) of this
Amendment which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Amendment or affecting the validity or enforceability of
any of the terms or provisions of this Amendment in any other jurisdiction.  If
any provision (or subpart or portion thereof) of this Amendment is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.
 
6. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.
 


 


 



3
 
 

--------------------------------------------------------------------------------

 

                      IN WITNESS WHEREOF, the parties hereto have executed this
Amendment on the date first above written.
 


 
TEPPCO MARINE SERVICES, LLC




By:                 /s/ WILLIAM G. MANIAS
William G. Manias
Vice President and
Chief Financial Officer




TEPPCO PARTNERS, L.P.


By:           Texas Eastern Products PipelineCompany, LLC, its general partner




By:                 /s/ WILLIAM G. MANIAS       
William G. Manias
Vice President and
Chief Financial Officer




CENAC TOWING CO., INC.




By:            /s/ ARLEN B. CENAC, JR.
Arlen B. Cenac, Jr.
President




CENAC OFFSHORE, L.L.C.




By:            /s/ ARLEN B. CENAC,
JR.                                                                
Arlen B. Cenac, Jr.
Managing Member




                   /s/ ARLEN B. CENAC, JR.
Arlen B. Cenac, Jr.

 

 


 